  Case 2:20-cv-04691-FMO-JPR Document 10 Filed 06/08/20 Page 1 of 2 Page ID #:26

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          SA CV 20-4691 FMO (JPRx)                           Date    June 8, 2020
 Title             Allied World Insurance Co., et al. v. Evanston Insurance Co., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Personal Jurisdiction and
                           Venue

        On May 27, 2020, Allied World Insurance Company (“Allied World”) and Falkner Winery,
Inc. (“Falkner”) (collectively, “plaintiffs”) filed a Complaint against Evanston Insurance Company
(“defendant”), alleging claim for equitable indemnity, equitable contribution, breach of contract, and
breach of the implied covenant and good faith and fair dealing. (See Dkt. 1, Complaint at ¶¶ 21-
57). Plaintiff alleges that “this Court has diversity jurisdiction in this matter, as there is complete
diversity of defendants, and the amount in controversy is in excess of $75,000.” (Id. at ¶ 6).
Plaintiff, however, does not allege any facts establishing that this court has personal jurisdiction
over defendant, or that venue is proper in this judicial district. (See, generally, id.).

         A defendant may be subject to either general or specific personal jurisdiction. See Daimler
AG v. Bauman, 571 U.S. 117, 126, 134 S.Ct. 746, 754 (2014). General jurisdiction applies when
defendants’ contacts with the forum state are “so continuous and systematic as to render [them]
essentially at home.” Id. at 761 (quotation and alteration marks omitted). The court may assert
specific personal jurisdiction over nonresident defendants if three requirements are met: “(1) [t]he
non-resident defendant must purposefully direct his activities or consummate some transaction
with the forum or resident thereof; or perform some act by which he purposefully avails himself of
the privilege of conducting activities in the forum, thereby invoking the benefits and protections of
its laws; (2) the claim must be one which arises out of or relates to the defendant's forum-related
activities; and (3) the exercise of jurisdiction must comport with fair play and substantial justice,
i.e. it must be reasonable.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.
2004). The court engages in “purposeful availment” analysis for contract cases and “purposeful
direction” analysis for tort cases. See id. The court’s analysis “looks to the defendant’s contacts
with the forum State itself, not the defendant’s contacts with persons who reside there.” Walden
v. Fiore, 571 U.S. 277, 284, 134 S.Ct. 1115, 1122 (2014). “[T]he plaintiff cannot be the only link
between the defendant and the forum.” Id.

        Plaintiffs generally allege that defendant issued a liability insurance policy naming Falkner
as an insured, and subsequently refused to indemnify Falkner for claims brought against it. (See
Dkt. 1, Complaint at ¶¶ 7-8, 13 & 15). Plaintiffs further allege that Allied World agreed to indemnify
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
  Case 2:20-cv-04691-FMO-JPR Document 10 Filed 06/08/20 Page 2 of 2 Page ID #:27

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SA CV 20-4691 FMO (JPRx)                                Date     June 8, 2020
 Title          Allied World Insurance Co., et al. v. Evanston Insurance Co., et al.

Falkner for the claims at issue, and plaintiffs therefore both seek indemnification from defendant
for fees and expenses incurred in connection with the settlement of these claims. (See id. at ¶¶
9, 14 & 16). However, the Complaint lacks specificity as to defendant’s connection to California.
Plaintiff alleges that defendant “is a corporation incorporated in the State of Illinois with its principal
place of business in Illinois, which is licensed to conduct business in the State of California, in the
County of Riverside.” (Id. at ¶ 3). Plaintiff’s allegations leave the court questioning whether
defendant’s contacts with California are “so continuous and systematic as to render [it] essentially
at home” for purposes of establishing general personal jurisdiction. See Daimler AG, 571 U.S. at
139, 134 S.Ct. at 761. It is also unclear whether defendant is subject to specific personal
jurisdiction because plaintiff does not allege how defendant purposefully availed itself of the
privilege of conducting activities in California. (See, generally, Dkt. 1, Complaint); Picot v. Weston,
780 F.3d 1206, 1212 (9th Cir. 2015) (“[A] contract alone does not automatically establish minimum
contacts in the plaintiff's home forum.”). Further, plaintiff contends venue is proper in this District,
but it is unclear in which judicial district “a substantial part of the events or omissions giving rise
to the claim occurred[,]” 28 U.S.C. § 1391(b)(2), because plaintiff does not allege any facts
showing that the events giving rise to this litigation occurred in this District. (See, generally, Dkt.
1, Complaint).

         Based on the foregoing, IT IS ORDERED that no later than June 22, 2020, plaintiff shall
file a First Amended Complaint setting forth allegations establishing that personal jurisdiction and
venue are proper in this judicial district. Plaintiff is reminded that the First Amended Complaint
must comply with the requirements of Fed. R. Civ. Proc. 8. Failure to file a First Amended
Complaint by the deadline set forth above, shall be deemed as consent to the dismissal of the
action for lack of personal jurisdiction, improper venue, and/or failure to comply with the orders of
the court. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct.
1386, 1388 (1962).

                                                                                     00      :     00
                                                         Initials of Preparer              vdr




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                   Page 2 of 2
